DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
light emitting unit in claims 1 and 6-8
transmission unit in claim 2
wireless transmission unit in claim 3 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least one resonating speaker” and subsequently recites “the resonating speaker”. Since the scope of the limitation “at least one resonating speaker” includes one or more than one speaker, it is unclear whether applicant intends to reference one or more than one of the previously recited speakers in the subsequent recitation.
Claim 1 recites the limitation “to a human body”, “physical resonance”, and “human body circulation”. It is unclear whether applicant intends to reference the same human body.
Claim 6 recites the limitation “the resonating speaker” while parent claim 1 recites “at least one resonating speaker”. It is unclear whether applicant intends to reference one or at least one of the previously recited speakers in claim 6.
Claim 6 recites the limitation “the resonating speaker is disposed on a headrest portion and a lower-leg portion”. It is unclear how one speaker may be disposed on both a headrest and a lower-leg portion of the chair.

Claim 8 recites the limitation “the resonating speaker” while parent claim 1 recites “at least one resonating speaker”. It is unclear whether applicant intends to reference one or at least one of the previously recited speakers in claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,645,578 (Daffer et al.) in view of U.S. Patent No. 9,724,535 (Dutu et al.) and U.S. Patent No. 5,101,809 (Daffer et al., herein referred to as “Daffer et al., ‘809”).
Regarding claim 1, Daffer et al. teaches an energy-channel frequency resonance device (abstract; col. 1, lines 50-55; col. 4, lines 53-63), comprising: 
at least one resonating speaker (Figure 1, 2, and 4, speaker, 22) configured to broadcast music, and generate specific frequencies of twelve energy channels in Chinese medicine, so as to generate low-frequency 10physical resonance, thereby achieving bioresonance through sound vibration or physical vibration (The limitation “to broadcast music, and generate specific frequencies of twelve energy channels in 
a vibrating unit (Figures 2, vibrators, 66) configured to generate low-frequency vibration (The limitation “to generate low-frequency vibration” is functional language. The vibrators 66 are electrically controlled and have a variable vibration intensity and frequency, thus are capable of performing the claimed function, col. 3, lines 23-30.); 
a light emitting unit (Figures 1, 2, and 4, light box, 54, lamps, 83-86 and strobe light, 90) configured to generate various colors of lights to promote human body circulation (col. 3, lines 44-65 col. 3, line 66-col. 4, line 2; col. 4, lines 13-31); and 
15a control circuit (Figures 2, 8, and 9, control panel, 44 and control unit, 98) electrically connected to the resonating speaker (22), the vibrating unit (66) and the light emitting unit (83-86, 90), and configured to control and generate various types of resonance modes (col. 3, lines 54-57; col. 3, line 66-col. 4, line 3; col. 4, lines 13-31; col. 4, lines 53-63). 
Daffer et al. does not teach the device includes a Schumann wave generating unit electrically connected to the control circuit, the unit configured to generate a Schumann wave of 7.83 Hz, wherein the Schumann wave generating unit uses at least one single chip to generate a 5Schumann waveform with oscillating frequency, and drives a transistor to input the Schumann waveform to an amplifier circuit, so that the amplifier circuit emits and transmits magnetic field of the Schumann wave to a human body, and does not expressly state the vibration unit includes a vibration motor. 
Figure 5) configured to generate a Schumann wave of 7.83 Hz, wherein the Schumann wave generating unit uses at least one single chip to generate a 5Schumann waveform with oscillating frequency, and drives a transistor to input the Schumann waveform to an amplifier circuit, so that the amplifier circuit emits and transmits magnetic field of the Schumann wave to a human body (IC chip, transistors, amplifying signal to coil to produce a magnetic field of about 7.7 Hz: col. 1, lines 53-67; col. 2, lines 56-63; col. 3, lines 7-13 and lines 48-59; col. 4, lines 11-29; col. 5, lines 8-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Daffer et al. to further include the Schumann wave generating unit electrically connected to the control unit for generating a magnetic field to the user as taught by Dutu et al., because Dutu et al. teaches providing a magnetic field of a Schumann frequency provides “regenerative, recovery, and healing” stimulation for a user (col. 1, lines 53-67; col. 3, lines 53-59; col. 5, lines 15-28).
Daffer et al. and Dutu et al. do not expressly state the vibration unit includes a vibration motor.
However, Daffer et al. ‘809 teaches an energy-channel frequency resonance device (abstract), comprising: at least one resonating speaker (Figures 2 and 4, speaker, 24) configured to broadcast music, and generate specific frequencies of twelve energy channels in Chinese medicine, so as to generate low-frequency 10physical resonance, thereby achieving bioresonance through sound vibration or physical vibration (The limitation “to broadcast music, and generate specific frequencies of Figures 2 and 4, vibrator, 66) configured to use a vibration motor to generate low-frequency vibration (col. 5, lines 35-42 and lines 50-56; col. 6, lines 29-35); and a control unit (Figure 6, control panel, 44) electrically connected to the resonating speaker (24) and vibrating unit (66) configured to control and generate various types of resonance modes (col. 4, lines 4-14; col. 5, lines 37-40; col. 6, lines 29-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the vibration motor of Daffer et al. ‘809 in the vibration unit of Daffer et al., Dutu et al., and Daffer et al. ‘809, because Daffer et al. ‘809 teaches a vibration motor provides vibratory stimulation to a user having variable speed and intensity (col. 5, lines 35-42; col. 6, lines 29-35).
Regarding claim 2, Daffer et al. in view of Dutu et al. and Daffer et al. ‘809 teaches all the limitations of claim 1. Daffer et al. teaches the control circuit (44, 98) comprises a transmission unit and a controller (44), and the controller (44) controls the energy-channel frequency resonance device through the transmission unit, by a wired control manner (“controller” 44 panel controls the speakers, lights, vibration unit, etc. via user input, wherein signals are transmitted via “transmission unit” wires, Figure 9; col. 3, lines 54-57; col. 3, line 66-col. 4, line 3; col. 4, lines 13-31; col. 4, lines 53-63).
Regarding claims 4 and 5, Daffer et al. in view of Dutu et al. and Daffer et al. ‘809 teaches all the limitations of claim 1. Daffer et al. teaches the control circuit (44, 98) .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,645,578 (Daffer et al.) in view of U.S. Patent No. 9,724,535 (Dutu et al.) and U.S. Patent No. 5,101,809 (Daffer et al., herein referred to as “Daffer et al., ‘809”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2011/0251535 (Bender).
Regarding claim 3, Daffer et al. in view of Dutu et al. and Daffer et al. ‘809 teaches all the limitations of claim 1. Daffer et al. teaches the control circuit (44, 98) comprises a transmission unit and a controller (44), and the controller (44) controls the energy-channel frequency resonance device through the transmission unit, by a wired control manner (“controller” 44 panel controls the speakers, lights, vibration unit, etc. via user input, wherein signals are transmitted via “transmission unit” wires, Figure 9; col. 3, lines 54-57; col. 3, line 66-col. 4, line 3; col. 4, lines 13-31; col. 4, lines 53-63). Daffer et al., Dutu et al., and Daffer et al. ‘809 do not specify the transmission unit is a wireless transmission unit such that the controller wirelessly controls the device.
However, Bender teaches an energy-channel frequency resonance device (abstract), comprising: a vibrating unit (Figures 1-2, vibration transducer, 140) Figures 1-2 and 4, control device, 160 and computer, 400) electrically connected to the vibrating unit (140), speaker, and light emitting unit and configured to control and generate various types of resonance modes ([0014]; [0020]; [0024]; [0060]; [0063]; [0068]); wherein the control circuit (160, 400) comprises a wireless transmission unit, and the control circuit (160, 400) controls the energy-channel frequency resonance device through the wireless transmission unit, by a wireless control manner ([0060]-[0062]; wireless network communication between computer and stimulation components, [0072]-[0073], [0080]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Daffer et al., Dutu et al., and Daffer et al. ‘809 such that the control circuit comprises a wireless transmission unit for wirelessly controlling the stimulation components of the device as taught by Bender, because Bender teaches providing such a wireless transmission unit to facilitate wireless control of the device via the control circuit permits a practitioner or user to remotely adjust the stimulation parameters in accordance with the needs of the individual user ([0062]-[0064]; [0072]-[0073]; [0080]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,645,578 (Daffer et al.) in view of U.S. Patent No. 9,724,535 (Dutu et al.) and U.S. Patent No. 5,101,809 (Daffer et al., herein referred to as “Daffer et al., ‘809”) as applied 1 above, and further in view of KR 2019092790 (Lee) and U.S. Patent Application Publication No. 2008/0171954 (Guenther et al.).
Regarding claim 6, Daffer et al. in view of Dutu et al. and Daffer et al. ‘809 teaches all the limitations of claim 1. The modified device of Daffer et al., Dutu et al., and Daffer et al. ‘809 teaches the energy-channel resonance frequency device is applied to a massage chair (Daffer et al., Figure 1), the resonating speaker (Daffer et al., 22) is disposed on a headrest portion of the massage chair (Daffer et al., Figures 1 and 4), the vibrating unit (Daffer et al., 66) is disposed on a lower back portion of the massage chair (Daffer et al., Figure 2), the light emitting unit (Daffer et al., 54, 83-86, 90) is disposed aside the headrest portion (Daffer et al., Figures 2 and 4), and circuits of the Schumann wave generating unit (Dutu et al., Figure 5), the resonating speaker (Daffer et al., 22), the vibrating unit (Daffer et al., 66), and the light emitting unit (Daffer et al., 54, 83-86, 90) are arranged and integrated in the control circuit (Daffer et al., 44, 98) in a rear end of the massage chair (see discussion for claim 1; Daffer et al.: Figures 1, 2, 8, and 9; col. 3, lines 5-10; col. 3, line 65-col. 4, line 31). The modified device of Daffer et al., Dutu et al., and Daffer et al. ‘809 does not teach the Schumann wave generating unit is disposed on an armrest portion of the chair, and the speaker is additionally disposed on the lower leg-portion of the chair.
However, Lee teaches an energy-channel frequency resonance device (abstract), comprising: a stimulation unit disposed on an armrest portion of a chair (arm rest 300 configured with lower motor 400, “novelty”, Figure 1). It would have been obvious to one of ordinary skill in the art before the time of the invention to modify the device of Daffer et al., Dutu et al., and Daffer et al. ‘809 such that the Schumann wave 
However, Guenther et al. teaches an energy-channel frequency resonance device (abstract), comprising: a massage chair (Figure 1); at least one resonating speaker (Figure 1, speaker, 4, 5, 6) configured to broadcast music so as to generate low-frequency physical resonance, thereby achieving bioresonance through sound vibration or physical vibration, wherein one speaker (6) is disposed on a headrest portion and another speaker (4) on a lower-leg portion of the chair (Figure 1; [0022]; [0030]; [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Daffer et al., Dutu et al., Daffer et al. ‘809, and Lee such that a speaker is additionally placed on a lower-leg portion of the chair as taught by Guenther et al., because Guenther et al. teaches providing a resonating speaker on both of a headrest and a lower-leg portion of the chair provides therapeutically beneficial resonant sound stimulation ([0008]; [0030]; [0042]). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,645,578 (Daffer et al.) in view of U.S. Patent No. 9,724,535 (Dutu et al.) and U.S. Patent No. 5,101,809 (Daffer et al., herein referred to as “Daffer et al., ‘809”) as applied to claim 1 above, and further in view of U.S. Patent No. 6,656,137 (Tyldsley et al.).
claim 7, Daffer et al. in view of Dutu et al. and Daffer et al. ‘809 teaches all the limitations of claim 1. The modified device of Daffer et al., Dutu et al., and Daffer et al. ‘809 teaches the energy-channel resonance frequency device is applied to an ergonomic chair (Daffer et al., Figure 1), the resonating speaker (Daffer et al., 22) is disposed on a headrest portion of the ergonomic chair (Daffer et al., Figures 1 and 4), the vibrating unit (Daffer et al., 66) is disposed in a lower back portion of the ergonomic chair (Daffer et al., Figure 2), and circuits of the Schumann wave generating unit (Dutu et al., Figure 5), the resonating speaker (Daffer et al., 22), and the vibrating unit (Daffer et al., 66) are arranged and integrated in the control circuit (Daffer et al., 44, 98) in a rear end of the ergonomic chair (see discussion for claim 1; Daffer et al.: Figures 1, 2, 8, and 9; col. 3, lines 5-10; col. 3, line 65-col. 4, line 31). The modified device of Daffer et al., Dutu et al., and Daffer et al. ‘809 does not teach the Schumann wave generating unit is disposed on a seat portion of the chair, and the speaker is additionally disposed on the lower leg-portion of the chair.
However, Tyldsley et al. teaches an energy-channel frequency resonance device (abstract), comprising: an ergonomic chair including a light emitting unit (Figure 1, lights, 83), a speaker (Figure 1, speaker, 44), a magnetic wave generating unit (Figure 2, magnetic transducers, 81) disposed in a seat portion of an ergonomic chair (Figures 1, 2, and 5; col. 6, lines 13-67). It would have been obvious to one of ordinary skill in the art before the time of the invention to modify the device of Daffer et al., Dutu et al., and Daffer et al. ‘809 such that the Schumann wave generation unit is disposed in a seat portion of the chair as taught by Tyldsley et al., because Tyldsley et al. teaches providing such a magnetic wave generating unit in a seat portion desirably positions the .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,645,578 (Daffer et al.) in view of U.S. Patent No. 9,724,535 (Dutu et al.) and U.S. Patent No. 5,101,809 (Daffer et al., herein referred to as “Daffer et al., ‘809”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2008/0171954 (Guenther et al.).
Regarding claim 8, Daffer et al. in view of Dutu et al. and Daffer et al. ‘809 teaches all the limitations of claim 1. The modified device of Daffer et al., Dutu et al., and Daffer et al. ‘809 teaches the energy-channel frequency resonance device is applied to a shoulder and neck massager (vibratory or massage stimulation capable of being provided to the neck and shoulder areas of a user, thus the bed 14 is construed as a “shoulder and neck massager”, col. 2, lines 23-34; Figures 1-2), the resonating speaker (Daffer et al., 22), the vibrating unit (Daffer et al., 66) and the light emitting unit (Daffer et al., 54, 83-86, 90) are disposed in a middle section, and circuits of the Schumann wave 25generating unit, the resonating speaker, the vibrating unit and the light emitting unit are arranged and integrated in the control circuit (Daffer et al., 44, 98) at a second end (see discussion for claim 1; Daffer et al., Figures 1, 2, 8, and 9). Daffer et al., Dutu et al., and Daffer et al. ‘809 do not specify the Schumann wave generating unit is disposed on a first end.
However, Guenther et al. teaches an energy-channel frequency resonance device (abstract), comprising: a shoulder and neck massager (vibratory or massage stimulation capable of being provided to the neck and shoulder areas of a user, thus the Figure 1, [0030]; [0034]); and a magnetic field generating device (Figure 1, vibration generator, 6) disposed on a first end of the shoulder and neck massager (Figure 1; [0022]; [0030]; [0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Daffer et al., Dutu et al., and Daffer et al. ‘809, such that the magnetic field generating device is placed on a first end of the shoulder and neck massager as taught by Guenther et al., because Guenther et al. teaches providing a magnetic field generating device at a first end of the massager provides therapeutically beneficial stimulation to the user’s shoulder and neck areas ([0008]; [0030]; [0034]; [0042]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 110575599 (Wang et al.) teaches a device configured to provide stimulation to a user’s shoulder and neck (abstract; Figure 1).
U.S. Patent No. 5,266,070 (Hagiwara): chair device configured for providing a plurality of modes of stimulation for relaxation (abstract; Figure 1).
U.S. Patent Application Publication No. 2019/0160253 (Bae et al.): massage chair for providing a plurality of modes of stimulation to a user (abstract; Figure 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791